Title: Abigail Adams to John Adams, 29 November 1798
From: Adams, Abigail
To: Adams, John


          
            My dearest Friend
            Quincy Nov’br 29 1798
          
          This is our Thanksgiving day. when I look Back upon the year past, I perceive many, very many causes for thanksgiving, both of a publick and Private nature. I hope my Heart is not ungratefull, tho sad; it is usually a day of festivity when the social Family circle meet together tho seperated the rest of the year. No Husband dignifies my Board, no Children add gladness to it, no Smiling Grandchildren Eyes to sparkle for the plumb pudding, or feast upon the mincd Pye. Solitary & alone I behold the day after a sleepless night, without a joyous feeling. am I ungratefull? I hope not. Brother Cranchs illness prevented Him and my sister from joining me, & Boylston Adams’s sickness confineing him to his House debared me from inviting your Brother & Family. I had but one resource, & that was to invite mr & mrs Porter to dine with me; and the two Families to

unite in the Kitchin with Pheby the only surviving Parent I have, and thus we shared in the [“]Bounties of providence”
          I was not well enough to venture to meeting and by that means lost an excellent discourse deliverd by mr Whitman, upon the numerous causes of thankfullness and gratitude which we all have to the Great Giver of every perfect Gift; nor was the late Glorious Victory gained by Admiral Nelson over the French omitted by him, as in its concequences of Great importance in checking the mad arrogance of that devouring Nation.
          and here let me congratulate you upon the event, as now made certain. I hope it will prove of Great advantage to us, as well as to all the powers whom France has abused debased and insulted—
          I cannot speak of them in the stile of Govr Henry, tho I like his speech, and belive he made it without the aid of Laudanum. the address from thence I like, make a good answer to it—
          I presume you reachd Philadelphia on saturday— I wrote to you twice to N york to the care of Charles & twice I have written to you addrest to Philadelphia I hope you received the Letters—
          I am as ever your / truly affectionate
          
            A Adams
          
        